      Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 1 of 30



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

MULTICULTURAL EDUCATION                        §
AND COUNSELING THROUGH                         §
THE ARTS, INC.                                 §
                                               §
VS.                                            §    CIVIL NO. 4:19-cv-2546
                                               §
PHILADELPHIA INDEMNITY                         §
INSURANCE COMPANY                              §

                                 On Removal from:

                              CAUSE NO. 2019-40120

MULTICULTURAL EDUCATION                        §   IN THE DISTRICT COURT
AND COUNSELING THROUGH                         §
THE ARTS, INC.                                 §
                                               §
VS.                                            §   HARRIS COUNTY, TEXAS
                                               §
PHILADELPHIA INDEMNITY                         §
INSURANCE COMPANY                              §   333RD JUDICIAL DISTRICT

                                     EXHIBIT 6

                 ALL DOCUMENTS FILED IN STATE COURT

                                                                   Filing
         Tab Document Name
                                                                   Date
          1.   Plaintiff’s Original Petition                       6/11/19
          2.   Defendant’s Original Answer                         7/12/19
          3.   Defendant’s Notice of Removal to Federal Court      7/15/19




ALL DOCUMENTS FILED IN STATE COURT CASE
Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 2 of 30




                       TAB 1
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 3 of 30

                                                                       Service of Process
                                                                       Transmittal
                                                                       07/08/2019
                                                                       CT Log Number 535814273
TO:     Scott Yurko
        Tokio Marine Specialty Insurance Company
        One Bala Plaza, Suite 402
        Bala Cynwyd, PA 19004-

RE:     Process Served in Texas

FOR:    Philadelphia Indemnity Insurance Company (Domestic State: PA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 Multicultural Education And Counseling Through The Arts, Inc.,
                                 Pltfs. vs. Philadelphia Indemnity Insurance Company, Dft.
DOCUMENT(S) SERVED:              Citation, Petition
COURT/AGENCY:                    333rd Judicial District Court Harris County, TX
                                 Case # 201940120
NATURE OF ACTION:                Insurance Litigation
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:        By Certified Mail on 07/08/2019 postmarked on 07/05/2019
JURISDICTION SERVED :            Texas
APPEARANCE OR ANSWER DUE:        By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                 were served this citation and petition.
ATTORNEY(S) / SENDER(S):         Jason M. Klein
                                 Kearney, McWilliams & Davis
                                 410 Pierce Street, Suite 241
                                 Houston, TX 77002
                                 713-936-9620
ACTION ITEMS:                    CT has retained the current log, Retain Date: 07/08/2019, Expected Purge Date:
                                 07/13/2019

                                 Image SOP

                                 Email Notification, Nora Howard nhoward@phlyins.com

                                 Email Notification, Scott Yurko scott.yurko@tmnas.com

                                 Email Notification, Morgan Knapp morgan.knapp@tmnas.com

SIGNED:                          C T Corporation System
ADDRESS:                         1999 Bryan Street
                                 Suite 900
                                 Dallas, TX 75201
TELEPHONE:                       214-932-3601




                                                                       Page 1 of 1 / AA
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
              Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 4 of 30                                                        I




Sender                                                                                                                                                   %

r>
rn
33       2
                                                                                                                            $7,750
a
5        K>
         <0
                                                                                                                   US POSTAGE
                                                                                                                   FIRST-CLASS                  11
                                                                                                                                            II
rn       00
         U
                                                                                                                     FROM 77002
         ©
                                                                                                                       07/05/2019                        <
§                                                                                                                   • stamps                                  i//

         o                                                                                                              endicia                              //
         1
         1
      l                                                                                                                                              /

     J|
     swj
     3
                                                                               ■J
                                                                                              CT Corporation System
 111?
 8?Si
                                                                                              Attn: Philadelphia Indemnity Insurance C
 r-S 55                                                                                       1999 Bryan Street, Suite 900

 Up,
 t-f*
                                                                                              Dallas TX 75201-3140




                                                                                                                                  *.-
                                                  irvv-r.-'.          »            vJt.   L   V
                                                                                                                                        ,            ;
                                                                                                                                                     *
                                                   ~rn            •

                                                                  •
                                                                          ■

                                                                              ••     ■    rv.
                                                                                                  •   .•► «   1

                                                                                                                  .;
                                                                                                                       *

                                                                                                                           V'.Y
              Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 5 of 30
                                                                                                                                                                                        0
              \

                                                                                                                                 RECEIPT NUMBER                                  0,00
                                                                                                                                 TRACKING NUMBER                      73635384    MTA

                                                                 CAUSENUMBER                         201940120


PLAINTIFF: MULTICULTURAL EDUCATION AND COUNSELING THROUGH THE                                                                                In The 333rd
ARTS INC                                                                                                                                     Judicial District Court of
   vs.                                                                                                                                       Harris County, Texas
DEFENDANT: PHILADELPHIA INDEMNITY INSURANCE COMPANY
                                                                         CITATION CORPORATE
THE STATE OF TEXAS
County of Harris


TO: PHILADELPHIA INDEMNITY INSURANCE COMPANY (A FOREIGN CORPORATION)
    BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
    1999 BRYAN STREET SUITE 900    DALLAS TX 75201

     Attached is a copy of           PLAINTIFF'S ORIGINAL PETITION.


This instrument was filed on the     11th day of         June                                                                                        20.       19 . in the
above cited cause number and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED; you may employ an attorney. If you or your attorney do not file a written answer with the
 District Clerk who issued this citation by io:oo a.m on the Monday next following the expiration of 20 days after you were
served this citation and petition, a default judgment maybe taken against you.

TO OFFICER SERVING:
     This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                                                      12 th day of
       June                  , 20 19


                                                                 / <3-> ---------,'4J' \
                                                                 fg/ A \<J>\                        MARILYN BURGESS, District Clerk
Issued at request of:                                            ' /'               ’ c\            Harris County, Texas
KLEIN, JASON MICHAEL                                                                   z!           201 Caroline, Houston, Texas 77002
410 PIERCE STREET, SUITE 241                                                                        P.O.Box 4651, Houston, Texas 77210
HOUSTON, TX 77002
TEL: (713) 936-9620                                                                       Generatedby: JOHN-MILLER, LEWIS                                       BFC//11252022
Bar Number: 24090211
                                                           OFFICER/AUTHORIZED PERSON RETURN
I received this citation on the                         day of                                       , 20.               at                o'clock__.M., endorsed

the date of delivery thereon, and executed it at
                                                                                          (STREET ADDRESS)                                                  (CITY)

in                           County, Texas on the                      day of                                            20.            at              o’clock__.M.,

by delivering to                                                                                                                                  by delivering to its
                                            (THE DKFF.VDANT CORPORATION NAMED IN'CITATION)


                                            __________ , in person, whose name is
     (REGISTERED AGENT. PRESIDENT, or VICE-PRESIDENT!


a true copy of this citation, with a copy of the                                                                                                      Petition attached,
                                                                 (DESCRIPTION OF PETITION. F.G, ‘PlAlNTIFFS ORIGINAL")

and with accompanying copies of
                                                             (ADDITIONAL DOCUMENTS, IF ANY, DEIJVERED WITH TIIR PETITION)




I certify that the facts stated in this return are true by my signature below on the                                           day of                           20.

FEE: $.                                                                             By:
                                                                                                                 (SIGNATURE OP OFFICER)

                                                                                    Printed Name:

                                                                                   As Deputy for:
Affiant Other Than Officer                                                                                                    (PRINTED NAMES TITLE OF SHERIFF OK CONSTABLE)




On this day,                                                             , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                                    day of                                                                  20.




                                                                                                                                             Notary Public




N.INT.CITC.P                                                               *73635384*
              Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 6 of 30
                                                                                                                                                                                         tJ


                                                                                                                                    RECEIPT NUMBER                                0.00
                                                                                                                                    TRACKING NUMBER                    73635384   MTA

                                                                 CAUSE NUMBER                         201940120


PLAINTIFF: MULTICULTURAL EDUCATION AND COUNSELING THROUGH THE                                                                                   In The 333rd
ARTS INC                                                                                                                                        Judicial District Court of
   vs.                                                                                                                                          Harris County, Texas
DEFENDANT: PHILADELPHIA INDEMNITY INSURANCE COMPANY
                                                                         CITATION CORPORATE
THE STATE OF TEXAS
County of Harris


TO: PHILADELPHIA INDEMNITY INSURANCE COMPANY (A FOREIGN CORPORATION)
    BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
    1999 BRYAN STREET SUITE 900    DALLAS TX 75201

     Attached is a copy of           PLAINTIFF'S ORIGINAL PETITION.


This instrument was filed on the     11th day of         June                                                                                         »20.       19 . in the
above cited cause number and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED; you may employ an attorney. If you or your attorney do not file a written answer with the
 District Clerk who'issued this citation by io:oo a.m on the Monday next following the expiration of 20 days after you were
served this citation and petition, a default judgment may be taken against you.

TO OFFICER SERVING:
     This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                                                         12th day of
       June                  , 20 19 .


                                                                 f£?/           /\    \ 0\.           MARILYN BURGESS, District Clerk
Issued at request of:
KLEIN, JASON MICHAEL
                                                                 f?/
                                                                 j£i       'y
                                                                                        \c.\
                                                                                     S' j ^ I
                                                                                                      Harris County, Texas
                                                                                                      201 Caroline, Houston, Texas 77002
410 PIERCE STREET, SUITE 241                                     \^A                   / ** J         P.O.Box 4651, Houston, Texas 77210
HOUSTON, TX 77002
TEL: {713) 936-9620                                                     '---- -            Generated by: JOHN-MILLER, LEWIS - BFC//11252022
Bar Number: 24090211
                                                           OFFICER/AUTHORIZED PERSON RETURN
I received this citation on the                         day of                                          20.                 at               o’clock__ .M., endorsed

the date of delivery thereon, and executed it at
                                                                                            (STREET ADDRESS)                                                  (CITY)

in                           County, Texas on the                      day of                                           ,20.               at             o'clock__ .M.,

by delivering to                                                                                                                                     by delivering to its
                                            (THE DEFENDANT CORPORATION- NAMED IN CITATION)


                                                             in person, whose name is
     (REGISTERED AGENT. PRESIDENT. Or VICE-PRESIDENT)


a true copy of this citation, with a copy of the                                                                                                        Petition attached,
                                                                 (DESCRIPTION OF PETITION. F.G.. 'PI-AlNTIFFS OR1GINAI.•)

and with accompanying copies of
                                                             (ADOmONAl. DOCUMENTS. IF ANY. DEIJVF.RED WITH THF. PCTmON)




1 certify that the facts stated in this return are true by my signature below on the                                             day of                          , 20____.

FEE: $                                                                               By:
                                                                                                                    (SIGNATURE OPOFF1CER)


                                                                                     Printed Name:

                                                                                     As Deputy for:
Affiant Other Than Officer                                                                                                       (PRINTED NAME &TTHE OF SHERIFF OK CONSTABLE)




On this day,                                                             ., known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                                      day of                                                                 20.




                                                                                                                                                Notary’ Public




N.INT.CITC.P                                                                *73635384*
     Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 7 of 30

                                                                                                        6/11/2019 2:18 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 34282180
                           2019-40120/Court: 333                                                             By: Hilda Yam
                                                                                                 Filed: 6/11/2019 2:18 PM

                                 CAUSE NO.

MULTICULTURAL EDUCATION AND       §                                 IN THE DISTRICT COURT
COUNSELING THROUGH THE ARTS, INC. §
    Plaintiff,                    §
                                                       §
v.                                                     §            HARRIS COUNTY, TEXAS
                                                       §
PHILADELPHIA INDEMNITY INSURNACE §
COMPANY,                         §
     Defendant,                  §                                           DISTRICT COURT

                            PLAINTIFF’S ORIGINAL PETITION


         COMES NOW, Multicultural Education and Counseling Through the Arts, Inc.,

(“MECA”) and files this Original Petition against Defendant Philadelphia Indemnity Insurance

Company (“Defendant”). In support of same, Plaintiff will show this Honorable Court as follows:

                                                 I.
                                     DISCOVERY LEVEL

         Plaintiff intends to conduct discovery under Level 3, pursuant to Rule 190 of the Texas

Rules of Civil Procedure. MECA seeks monetary relief of more than $100,000.00, including

damages of any kind, penalties, court costs, expenses, prejudgment interest, and attorney fees and

non-monetary relief.

                                                 II.
                                JURISDICITON AND VENUE

2.       This Court has jurisdiction to hear Plaintiffs claims under Texas common law and Texas

statutory law. The amount in controversy exceeds the minimum jurisdictional limits of this Court.

Additionally, Venue is mandatory and proper in Harris County, Texas, in accordance with Tex.

Civ. Prac. & Rem. Code § 15.002, as all or a substantial part of the events giving rise to this suit

occurred within this county.



                                                  i
     Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 8 of 30




                                                 Ml.
                                            PARTIES

3.       MECA is a Texas corporation doing business in Harris County, Texas. Plaintiff is in good

standing under the laws of the State of Texas.

4.       Defendant Philadelphia Indemnity Insurance Company is a foreign corporation doing

business in Texas of adjusting insurance claims. Defendant issued an insurance policy to Plaintiff

MECA, which provides coverage for the present suit. Defendant may be served with citation and

a copy of this Petition, by serving it through its registered agent, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, TX 75201-3136.

                                           IV.
                                  FACTUAL BACKGROUND

5.       MECA is a named insured under a commercial policy issued by Defendant in policy no.

PHPK1490458 (hereinafter referred to as “Policy”).

6.       On or around August 26, 2017, the city of Houston, Texas, and its surrounding cities and

counties suffered extensive storm-related damage as per Insurance Code § 542A.00I(2)(C). This

event caused severe and continuing destruction to MECA’s property located at 1900 Kane Street,

Houston, Texas 77007. As Philadelphia Insurance must concede, and as any proper investigation

by Philadelphia Insurance will yield, incredible damage and loss was suffered by MECA’s

property due to storm-related events.

7.       MECA made two separate claims regarding storm damages to its buildings. Only after an

inspection by non-biased inspectors did the true scope of damages become known to MECA.

Philadelphia took advantage of the lack of knowledge by MECA to force MECA into an improper

damage assessment. Due to the improper damage estimate. Hurricane Harvey caused massive

additional damage in August 2017. Over the course of the rebuilding process, MECA has had



                                                  2
     Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 9 of 30




dozens of various organizations review the damages, which all disagree with Philadelphia’s

assessment of the damages.

8.       Specifically, Nelson Forensics was retained to prepare a report for Defendant Philadelphia.

Nelson Forensics report states moisture is present in nearly every room of MECA, however the

Nelson Forensic report alleges the moisture in the three-story building is due to roof leaks. Nelson

Forensics’ report is a result-oriented-report draft to mislead MECA as to the nature and scope of

damages sustained by MECA.         ,

9.       As a result of Defendant’s actions, Plaintiff has been required to obtain legal counsel to

bring this suit. Therefore, Plaintiff is entitled to reasonable attorney’s fees which may be awarded

by this Court under Sections 37 and 38 of the Texas Civil Practices and Remedies Code.

                                           V.
                               CLAIMS AGAINST DEFENDANT

10.      Plaintiff hereby incorporates by reference all facts and circumstances set forth under the

foregoing paragraphs. All conditions precedent to recovery by Plaintiff have been met or have

occurred. All acts by Defendant were undertaken and completed by its officers, agents, servants,

employees, and/or representatives. Such were either done with the full authorization or ratification

of Defendant and were completed in its normal and routine course and scope of employment with

Defendant.

                                           VI.
                                   BREACH OF CONTRACT

11.      According to the policy that Plaintiff purchased, Defendant had the absolute duty to

reasonably investigate Plaintiffs damages, and to properly pay Plaintiffs policy benefits for the

claims made. As a result of the failure to pay insurance benefits, Plaintiff suffered damages.




                                                  3
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 10 of 30




12.    Despite coverage, Defendant has breached its contractual obligations under the subject

insurance policy by failing to pay Plaintiff benefits relating to the Plaintiff s coverage, as well as

for related losses. As a result of this breach, Plaintiff has suffered actual and consequential

damages.

                                                 VII.
              VIOLATIONS OF THE TEXAS DTPA AND TIE-IN-STATUTES

13.     Defendant’s collective actions constitute violations of the Texas Deceptive Trade Practices

Act, including but not limited to, Sections 17.46(b)(5), (7), (12), (24), and Sections 17.50(a)(3),

(4) of the Texas Business & Commerce Code. Specifically, in violation of Section 17.46(b),

Defendant collectively engaged in false, misleading, or deceptive acts or practices that included,

but were not limited to:

17.46(b)(5) - Representing thot goods or services have sponsorship, approval, characteristics,
ingredients, uses, benefits or quantities which they do not have or that a person has a sponsorship,
approval, status, affiliation, or connection which the person does not;

17.46(b)(7) - Representing that goods or services are of a particular standard, quality, or grade,
or that good are of a particular style or model, ifthey are of another;

17.46(b)(l2) - Representing that an agreement confers or involves rights, remedies, or obligations
which it does not have or involve, or which are prohibited by law; and

J 7.46(b)(24) - Failing to disclose information concerning goods or services which was known at
the time of the transaction ifsuch failure to disclose such information was intended to induce the
consumer into a transaction into which the consumer would not have entered had the information
been disclosed.

14.     Moreover, and specifically in violation of Section 17.50(a), Defendant collectively

engaged in the use of false, misleading and deceptive acts or practices outlined above, to which

Plaintiff relied on to its detriment, in addition to engaging in the following:

17.50(a)(3) - An unconscionable action or course of action; and
17.50(a)(4) - Violating Chapter 541 of the Texas Insurance Code.




                                                  4
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 11 of 30




15.    As described in this Original Petition, Defendant represented to Plaintiff that the Policy

and Defendant’s adjusting and investigative services had characteristics or benefits that it actually

did not have, which gives Plaintiff the right to recover under Section 17.46(b)(5) of the DTPA.

16.    As described in this Original Petition, Defendant represented to Plaintiff that the Policy

and Defendant’s adjusting and investigative services were of a particular standard, quality, or grade

when they were of another, which also stands in violation of Section 17.46(b)(7) of the DTPA.

17.    By representing that Defendant would pay for coverage under a policy and then not doing

so, Defendant has violated Sections 17.46(b)(5), (7), (12), (24) and 17.50(a)(3) - (4) of the DTPA.

18.    Defendant’s actions, as described herein, are unconscionable in that it took advantage of

Plaintiffs lack of knowledge, ability, and experience to a grossly unfair degree. Defendant’s

unconscionable conduct gives Plaintiff the right to relief under Section 17.50(a)(3) of the DTPA.

19.     Defendant’s conduct, acts, omissions, and failures, as described in this Original Petition,

are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the business

of insurance in violation of Section 17.50(a)(4) of the DTPA.

20.     Plaintiff is a consumer, as defined under the DTPA, who purchased insurance products and

services from Defendant. Plaintiff relied upon the foregoing false, misleading, and deceptive acts

or practices conducted by Defendant to its detriment. As a direct and proximate result of

Defendant’s collective acts and conduct, Plaintiff has been damaged in an amount in excess of the

minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the above-

described acts, omissions, and failures of Defendant are a producing cause of Plaintiff’s damages

that are described in this Original Petition.

21.     As a result of Defendant’s collective actions and conduct were committed knowingly and

intentionally, Plaintiff is entitled to recover, in addition to all damages described herein, mental


                                                  5
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 12 of 30




anguish damages and additional penalty damages, in an amount not to exceed three times such

actual damages, for Defendant having knowingly committed its conduct. Additionally, Plaintiff is

ultimately entitled to recover damages in an amount not to exceed three times the amount of mental

anguish and actual damages due to Defendant having intentionally committed such conduct.

22.     As a result of Defendant’s unconscionable, misleading, and deceptive actions and conduct,

Plaintiff has been forced to retain the legal services of the undersigned attorneys to protect and

pursue these claims on its behalf. Accordingly, Plaintiff also seeks to recover its costs and

reasonable and necessary attorneys’ fees as permitted under Section 17.50(d) of the Texas

Business & Commerce Code, as well as any other such damages to which Plaintiff may show itself

to be justly entitled at law and in equity.

                                        VIII.
                        VIOLATIONS OF TEXAS INSURANCE CODE
SECTION 541

23.     Defendant’s actions constitute numerous violations of the Texas Insurance Code, including

Sections 541.051, 541.060(a) and 541.061. Under Section 541.051, Defendant committed the

following unfair and deceptive acts or practices in the business of insurance:

541.05 l(/)(A) - Making statements misrepresenting the terms of the policy: and

541.051(/)(B) - Making statements misrepresenting the benefits of the policy.

24.     Continuing, in violation of Section 541.060(a), Defendant engaged in certain unfair

settlement practices with respect to a claim by an insured that include the following:

541.060(a)(1) - Misrepresenting a materialfact or policy provision relating to coverage:

541.060(a)(2)(A) - Failing to make prompt, fair, and equitable settlement of a claim after the
insurer’s liability is established;

541.060(a)(3) - Failing to promptly provide a reasonable explanation of the basis for denial of a
claim or for the offer ofa compromise settlement;


                                                 6
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 13 of 30




541.060(a)(4)(B) - Failing to submit a reservation ofrights to a policyholder;

541.060(a)(6) - Undertaking to enforce a full and final release of a claim from a policyholder
when only a partial payment has been made, unless the payment is a compromise settlement of a
doubtful or disputed claim; and

541.060(a)(7) - Refusing to pay a claim without conducting a reasonable investigation of the
details of the claim.

25.    Further, Defendant violated Section 541.061 of the Texas Insurance Code, by committing

unfair and deceptive acts or practices in the> business of insurance to misrepresent an insurance

policy by

541.061(1) - Making an untrue statement ofmaterial fact;

541.061(2) - Failing to state a material fad necessary to make other statements made not

misleading, considering the circumstances under which the statements were made:

541.061(3) - Making a statement in a manner that would mislead a reasonably prudent person to

a false conclusion of a material fact; and

541.061(5) - Failing to disclose a matter required by law to be disclosed, including failing to make

a disclosure in accordance with another provision of this code.

SECTION 542

26.    Defendant’s actions constitute numerous violations of Chapter 542 of the Texas Insurance

Code, including but not limited to. Sections 542.003 and 542.055 - 542.060. Section 542.003 of

the Texas Insurance Code expressly prohibits certain unfair settlement practices as they relate to

claims by insured parties of insurance policies. Based upon the conduct of Defendant to date,

Defendant has thus far committed the following prohibited practices:

542.003(b)(1) - Knowingly misrepresenting to a claimant pertinent facts or policy provisions
relating to coverage at issue;

542.003(b)(2) - Failing to acknowledge with reasonable promptness pertinent communications
relating to a claim arising under the insurer's policy;


                                                 7
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 14 of 30




542.003(b)(3) - Failing io adopt and implement reasonable standards for the prompt investigation
of claims arising under the insurer's policies;

542.003(b)(4) - Not attempting in good faith to effect a prompt, fair, and equitable settlement ofa
claim submitted in which liability has become reasonably dear; and

542.003(b)(5) - Compelling a policyholder to institute a suit to recover an amount due under a
policy by offering substantially less than the amount ultimately recovered in a suit brought by the
policyholder

27.     Defendant has violated Sections 542.055 - 542.058 of Chapter 542 of the Texas Insurance

Code in its failure to adhere to the statutorily-prescribed deadlines in the handling, adjustment and

payment of insurance claims. More specifically, Defendant committed the following violations:

542.055(a)(I) - Failing to acknowledge receipt of Plaintiff's claim within 15 days after Defendant
received notice of Plaintiff's claim;

542.055(a)(2) - Failing to commence an investigation of Plaintiff's claim within 15 days after
Defendant received notice of Plaintiffs claim;

28.     As a result of the above-referenced violations and acts committed by Defendant, and in

accordance with Section 542.06 of the Texas Insurance Code, Defendant is liable to pay Plaintiff,

in addition to the amount of the claim, simple interest on the amount of the claim as damages each

year at the rate determined on the date of judgment by adding five percent to the interest rate

determined under Section 304.003, Finance Code, together with reasonable and necessary

attorney's fees. Plaintiff is also entitled to prejudgment interest on the amount of the claim, as

provided by law. Interest awarded under this subsection as damages accrues beginning on the date

the claim was required to be paid.

29.     Since a violation of the Chapter 541 of the Texas Insurance Code is a direct violation of

the DTPA, and because Defendant’s actions and conduct were committed knowingly and

intentionally, Plaintiff is entitled to recover, in addition to all damages described herein, mental




                                                  x
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 15 of 30




anguish damages and additional damages in an amount not to exceed three times the amount of

actual damages, for Defendant having knowingly committed such conduct.

30.     Additionally, Plaintiff is entitled to recover damages in an amount not to exceed three times

the amount of mental and actual damages for Defendant having intentionally committed such

conduct.

31.     As a result of Defendant’s Texas Insurance Code violations. Plaintiff has been forced to

retain the legal services of the undersigned attorneys to protect and pursue these claims on its

behalf. Accordingly, Plaintiff also seeks to recover its court costs, reasonable and necessary

attorneys’ fees as permitted under Section 17.50(d) of the Texas Business & Commerce Code or

Section 541.152 of the Texas Insurance Code and any other such damages to which Plaintiff may

show itself justly entitled by law and in equity.

                                                    IX.
  BREACH OF THE COMMON LAW DUTY OF GOOD FAITH AND FAIR DEALING

32.     Defendant has breached its common law duty of good faith and fair dealing by underpaying

Plaintiffs claim, inadequately adjusting Plaintiffs claim and failing to conduct a reasonable

investigation to determine whether there was a reasonable basis for Defendant’s coverage decision.

                                                    X.
                                   WAIVER AND ESTOPPEL

33.     Plaintiff hereby incorporates by reference all facts and circumstances set forth under the

foregoing paragraphs. Defendant has waived and is estopped from asserting any defenses,

conditions, exclusions, or exceptions to coverage not contained in any Reservation of Rights or

denial letters to Plaintiff.




                                                    9
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 16 of 30




                                                 XI.
                                            DAMAGES

34.    Defendant’s acts have been the producing and/or proximate cause of damage to Plaintiff,

and Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this Court.

Furthermore, Defendant’s conduct was committed knowingly and intentionally. Accordingly,

Defendant is liable for additional damages under Section 17.50(b)(1) of the DTPA, as well as all

operative provisions of the Texas Insurance Code. Plaintiff is, thus, clearly entitled to statutory

penalty interest damages allowed by Section 542.060 of the Texas Insurance Code.

                                                XII.
                                       ATTORNEY FEES

35.    In addition, Plaintiff is entitled to all reasonable and necessary attorneys’ fees pursuant to

the Texas Insurance Code, DTPA, and sections 38.001 of the Civil Practice and Remedies Code.

                                         XIII.
                               REQUEST FOR DISCLOSURES

36.    Pursuant to Rule 194, Plaintiff is requested to disclose, within thirty (30) days of the service

of this request, the information and material described in Tex. R. Civ. P. 194.

                                             XIV.
                                         JURY DEMAND

37.    Plaintiff demands a jury trial on all contested issues in this lawsuit pursuant to Tex. R. Civ.

P. § 216, and previously tendered the required jury fee.

                                 CONCLUSION AND PRAYER

38.    Plaintiff prays that judgment be entered against Philadelphia Indemnity Insurance

Company, and that Plaintiff be awarded all of its actual damages, consequential damages,

prejudgment interest, additional statutory damages, post judgment interest, reasonable and




                                                  in
 Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 17 of 30




necessary attorney fees, court costs and for all such other relief, general or specific, in law or in

equity, whether pled or un-pled within this Original Petition.

   WHEREFORE, PREMISES CONSIDERED, Plaintiff prays she be awarded all such relief to

which she is due as a result of the acts of Philadelphia Indemnity Insurance Company, and for all

such other relief to which Plaintiff may be justly entitled. MECA requests a finding of no liability

be entered and that it be awarded a judgment against the Plaintiff for the following:

   a. actual damages;

   b. economic damages;

   c. additional damages;

   d. exemplary damages;

   e. expenses and costs;

   f.   attorney’s fees;

   g. pre- and post-judgment interest;

   h. all other relief to which MECA, shows itself to be justly entitled.



                                                              Respectfully submitted,

                                                              Kearney, McWilliams & Davis

                                                              /s/Jason M. Klein
                                                              Jason M. Klein
                                                               SBN: 24090211
                                                              410 Pierce Street, Suite 241
                                                               Houston, Texas 77002
                                                              T: (713)936-9620
                                                               F: (713)999-5287
                                                              jklein@kmd.law

                                                              Attorney for Plaintiff
Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 18 of 30




                        TAB 2
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 19 of 30                   7/12/2019 3:31 PM
                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                        Envelope No. 35094036
                                                                                        By: MARCELLA WILES
                                                                                       Filed: 7/12/2019 3:31 PM

                                CAUSE NO. 2019-40120

MULTICULTURAL EDUCATION                    §       IN THE DISTRICT COURT
AND COUNSELING THROUGH                     §
THE ARTS, INC.,                            §
                                           §
            Plaintiff,                     §
                                           §
VS.                                        §       HARRIS COUNTY, TEXAS
                                           §
PHILADELPHIA INDEMNITY                     §
INSURANCE COMPANY,                         §
                                           §
            Defendant.                     §       333RD JUDICIAL DISTRICT

                           DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE DISTRICT JUDGE:

        Philadelphia Indemnity Insurance Company, the Defendant in the above-

styled and numbered cause (“Defendant”), files this Original Answer in response to

Plaintiff’s Original Petition, and respectfully shows the Court as follows:

                                          I.
                                  GENERAL DENIAL

        As permitted by Rule 92 of the Texas Rules of Civil Procedure, Defendant

enters a general denial of all the matters pled by the Plaintiff, Multicultural

Education and Counseling Through the Arts, Inc. (“Plaintiff”), and requests that the

Court require Plaintiff to prove all of its charges and allegations by a preponderance

of the evidence as required by the Constitution and laws of the State of Texas.




DEFENDANT’S ORIGINAL ANSWER                                                           PAGE 1
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 20 of 30



                                          II.
                               AFFIRMATIVE DEFENSES

        By way of affirmative defense, if the same should be necessary, and as

permitted by Rule 94 of the Texas Rules of Civil Procedure, Defendant asserts the

following as to the claims and causes of action brought against it by Plaintiff.

        With regard to Plaintiff’s claims for violation of provisions of chapter 541 of

the Insurance Code and for breach of the common law duty of good faith and fair

dealing, Philadelphia alleges that a bona fide dispute exists, precluding liability and

Plaintiff’s recovery of damages under these extra-contractual theories. U.S. Fire Ins.

Co. v. Williams, 955 S.W.2d 267, 268 (Tex. 1997); see Transp. Ins. Co. v. Moriel, 879

S.W.2d 10, 17 (Tex. 1994).

        Pleading further and in the alternative, Defendant states that Plaintiff’s

claims and causes of action based upon alleged representations to Plaintiff that the

insurance policy in question “had characteristics and or benefits that it actually did

not have” and “was “of a particular standard, quality, or grade when [it] was of

another,” and made “statements misrepresenting the terms of the policy [and] the

benefits of the policy” – fail as a matter of law because the language of an insurance

policy controls and the insured has a duty to read and be familiar with the terms of

his own insurance policy. Heritage Manor of Blaylock Props., Inc. v. Petersson, 677

S.W.2d 689, 691 (Tex. App.—Dallas 1984, writ ref’d n.r.e.); Howard v. Burlington

Ins. Co., 347 S.W.3d 783, 792 (Tex. App.—Dallas 2011, no pet.); Garrison

Contractors, Inc. v. Liberty Mut. Ins. Co., 927 S.W.2d 296, 300 (Tex. App.—El Paso



DEFENDANT’S ORIGINAL ANSWER                                                        PAGE 2
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 21 of 30



1996). Further, an insured is bound to the terms of the policy whether he reads it or

not. Howard v. Burlington Ins. Co., 347 S.W.3d at 792 (citing Manion v. Security

Nat’l Ins. Co., No. 13-01-248-CV, 2002 WL 34230861, *3 (Tex. App.—Corpus Christi

Aug. 15, 2002, no pet.)); Ruiz v. Gov’t Employees Ins. Co., 4 S.W.3d 838, 841 (Tex.

App.—El Paso 1999, no pet.).

        Pleading further and in the alternative, Defendant alleges that Plaintiff’s

damages, if any, resulted from both covered and non-covered causes of loss, which

therefore imposes the burden on Plaintiff to segregate any damages resulting from

covered causes of loss. See All Saints Catholic Church v. United Nat’l Ins. Co., 257

S.W.3d 800 (Tex. App.—Dallas 2008, no pet.).

        Pleading further and in the alternative, Defendant alleges that discovery in

this case may show that Plaintiff failed to mitigate its damages as required by

applicable law and Plaintiff’s claims and causes of action may therefore be barred in

whole or in part.

        Pleading further, and in the alternative, Defendant alleges that the discovery

in this case may show that Plaintiff failed to mitigate its damages as required under

the terms and provisions of the policy of insurance Defendant issued to Plaintiff,

and that any damages Plaintiff suffered by such failure to mitigate are therefore

barred.

        Pleading further and in the alternative, Defendant asserts the coverage

language, exclusions, limitations and definitions in the policy of insurance




DEFENDANT’S ORIGINAL ANSWER                                                    PAGE 3
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 22 of 30



Defendant issued to Plaintiff under number PHPK1497088, including but not

limited to the following:

        a.     Property Coverage Form (PI-ULT-007 11.98), modified by Texas Changes
               endorsement (form PI-ULT-043 01.01):

                       A. Coverage
                           We will pay for direct physical “loss” to Covered Property caused
                           by or resulting from any of the Covered Causes of Loss.
                       B. Exclusions
                           See the Causes of Loss Form.
                       E. Loss Conditions
                           The following conditions apply in addition to the Common Policy
                           Conditions and the Commercial Property Conditions:
                           3.   Duties In The Event Of Loss Or Damage
                                a.   You must see that the following are done in the event of
                                     “loss” to Covered Property:
                                                      *   *   *
                                     (2) Give us prompt notice of the “loss” or damage.
                                         Include a description of the property involved.
                                     (3) As soon as possible, give us a description of how,
                                         when and where the “loss” or damage occurred.
                                     (4) Take all reasonable steps to protect the Covered
                                         Property from further damage by and of the
                                         Covered Causes of Loss. If feasible, set the
                                         damaged property aside and in the best possible
                                         order for examination. Also, keep a record of your
                                         expenses for emergency and temporary repairs, for
                                         consideration in settlement of the claim. This will
                                         not increase the Limit of Insurance.
                                     (5) At our request, give us complete inventories of the
                                         damaged and undamaged property. Include quanti-
                                         ties, cost, values, and amount of “loss” claimed.
                                     (6) As often as may be reasonably required, permit us
                                         to inspect the property and records proving the
                                         “loss”.
                                         Also permit us to take samples of damaged and
                                         undamaged property for inspection, testing, and



DEFENDANT’S ORIGINAL ANSWER                                                               PAGE 4
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 23 of 30



                                           analysis, and permit us to make copies from your
                                           books and records.
                                      (10) Cooperate with us in the investigation or settlement of
                                           the claim.
                                b. We may examine any insured under oath, while not in the
                                   presence of any other insured and at such times as may
                                   be reasonably required, about any matter relating to this
                                   insurance or the claim, including an insured’s books and
                                   records. In the event of an examination, an insured’s
                                   answers must signed.
                           4.    Loss Payment
                                 a.    In the event of “loss” to Covered Property covered by
                                       this Coverage form, at our option, we will either:
                                       (1) Pay the value of lost or damaged property;
                                       (2) Pay the cost of repairing or replacing the lost or
                                           damaged property;
                                       (3) Take all or any part of the property at an agreed or
                                           appraised value; or
                                       (4) Repair, rebuild or replace the property with other
                                           property of like kind and quality.
                           7.    Valuation
                                 We will determine the value of Covered Property in the event
                                 of “loss” as follows:
                                 a.    At replacement cost (without deduction for depreciation)
                                       as of the time of “loss”, except as provided in b., c., d.,
                                       e., f., g., and h. below.
                                       (1) We will not pay more for “loss” on a replacement
                                           costs basis than the least of:
                                           (a) The Limit of Insurance applicable to the lost or
                                               damaged property;
                                           (b) The cost to replace the lost or damaged
                                               property with other property:
                                                (i) Of comparable material and quality; and
                                                (ii) Used for the same purpose; or
                                           (c) The amount you actually spend that is
                                               necessary to repair or replace the lost or
                                               damaged property.
                                       (2) We will not pay on a replacement cost basis for any
                                           “loss”.


DEFENDANT’S ORIGINAL ANSWER                                                                    PAGE 5
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 24 of 30



                                          (a) Until the lost or damaged property is actually
                                              repaired or replaced; and
                                          (b) Unless the repairs or replacement are made as
                                              soon as reasonably possible after the “loss”.
                                          If the repairs or replacement are not made as soon
                                          as reasonably possible after the “loss”, the value of
                                          the property will be actual cash value.

        b.     Causes of Loss Form (PI-ULT-008 11.98):

                       A. Covered Causes of Loss
                           Covered Causes of Loss means Risks of Direct Physical Loss
                           unless the “loss” is:
                           1.   Excluded in Section B., Exclusions; or
                           2.   Limited in Section C., Limitations;
                           that follow.
                       B. Exclusions
                           2.   We will not pay for “loss” caused by or resulting from any of
                                the following:
                                d.   (1) Wear and tear;
                                     (2) Rust, corrosion, decay, deterioration, spoilage,
                                         contamination, hidden or latent defect or any
                                         quality in property that causes it to damage or
                                         destroy itself.
                           3.   We will not pay for “loss” caused by or resulting from any of
                                the following. But if “loss” by a Covered Cause of Loss
                                results, we will pay for that resulting “loss”.
                                c.   Faulty, inadequate or defective:
                                     (2) Design,    specifications, workmanship, repair,
                                         construction, renovation, remodeling, grading,
                                         compaction;
                                     (3) Materials used in repair, construction, renovation or
                                         remodeling; or
                                     (4) Maintenance.
                                     Of part or all of any property on or off the described
                                     premises.
                       C. Limitations
                           1.   We will not pay for “loss” to:




DEFENDANT’S ORIGINAL ANSWER                                                                  PAGE 6
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 25 of 30



                                c.   The interior of any “buildings”, or to personal property in
                                     “buildings”, caused by or resulting from rain, snow, sleet,
                                     ice, sand or dust, whether driven by wind or not, unless:
                                     (1) The “buildings” first sustain damage by a Covered
                                         Cause of Loss to their roof or walls through which
                                         the rain, snow, ice, sand or dust enters….

        c.     Texas Changes endorsement (form PI-ULT-043 01.01):

                       A. Legal Action Against Us
                           No one may bring a legal action against us under this Coverage
                           Part unless:
                           a.   There has been full compliance with all of the terms of this
                                Coverage Part….

        d.     Commercial Property Conditions endorsement (CP 00 90 07 88), as
               modified by Property Coverage Form (PI-ULT-007 11.98):

                       H. POLICY PERIOD, COVERAGE TERRITORY
                           Under this Coverage Part:
                           1.   We cover loss or damage commencing
                                a.   During the policy period shown in the UltimateCover
                                     Program Declarations….

        Pleading further and in the alternative, Defendant would show that

Plaintiff’s damages, if any, are capped by the limits reflected for such amounts

alleged in the policy of insurance Defendant issued to Plaintiff.

        Pleading further and in the alternative, Defendant pleads the applicability of

the excessive demand doctrine, which precludes Plaintiff from recovering the fees

and expenses of its attorney in this action. See Findlay v. Cave, 611 S.W.2d 57, 58

(Tex. 1981).




DEFENDANT’S ORIGINAL ANSWER                                                                 PAGE 7
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 26 of 30



                                    PRAYER

        Based on the foregoing, Defendant Philadelphia Indemnity Insurance

Company prays that upon final hearing and trial, the claims and causes of action

Plaintiff Multicultural Education and Counseling Through the Arts, Inc. brought

against Philadelphia Indemnity Insurance Company be dismissed with prejudice,

that such Plaintiff take nothing from Philadelphia Indemnity Insurance Company

through those claims and causes of action, and that Philadelphia Indemnity

Insurance Company obtain such other relief and further relief to which it may be

justly entitled.

                                    Respectfully submitted,

                                    MAYER LLP


                                    By:      /s/ William R. Pilat
                                        William R. Pilat
                                        State Bar No. 00788205
                                        Email: wpilat@mayerllp.com
                                        Allison M. Hooker
                                        State Bar No. 24046103
                                        Email: ahooker@mayerllp.com
                                    4400 Post Oak Parkway, Suite 2850
                                    Houston, Texas 77027
                                    Telephone: 713-487-2000
                                    Facsimile: 713-487-2019




DEFENDANT’S ORIGINAL ANSWER                                              PAGE 8
6947290 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 27 of 30



                           CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2019, a true and correct copy of the foregoing
pleading was served upon all other counsel of record, as listed below, by filing this
instrument with the electronic service provider for the Harris County District
Courts:

        Jason M. Klein
        KEARNEY, MCWILIAMS & DAVIS
        410 Pierce Street, Suite 241
        Houston, Texas 77002

                                              /s/ William R. Pilat
                                          William R. Pilat




DEFENDANT’S ORIGINAL ANSWER                                                    PAGE 9
6947290 v1 (55220.00297)
Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 28 of 30




                        TAB 3
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 29 of 30



                             CAUSE NO. 2019-40120

MULTICULTURAL EDUCATION                    §      IN THE DISTRICT COURT
AND COUNSELING THROUGH                     §
THE ARTS, INC.,                            §
                                           §
            Plaintiff,                     §
                                           §
VS.                                        §      HARRIS COUNTY, TEXAS
                                           §
PHILADELPHIA INDEMNITY                     §
INSURANCE COMPANY,                         §
                                           §
            Defendant.                     §      333RD JUDICIAL DISTRICT

          DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

TO THE HONORABLE DISTRICT JUDGE:

         PLEASE TAKE NOTICE that pursuant to federal law, Philadelphia

Indemnity Insurance Company, the Defendant in the above-numbered and entitled

cause, has filed with the Clerk of the United States District Court for the Southern

District of Texas, Houston Division, a Notice of Removal, a copy of which is attached

to and filed with this Notice as Exhibit “A,” and that this action is removed to the

United States District Court for the Southern District of Texas for trial as of this

date, July 15, 2019. This Court is respectfully requested to take no further action in

this matter, unless and until such time as the action may be remanded by order of

the United States District Court.




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                 PAGE 1
694733 v1 (55220.00297)
    Case 4:19-cv-02546 Document 1-6 Filed on 07/15/19 in TXSD Page 30 of 30



                                        Respectfully submitted,

                                        MAYER LLP


                                        By:      /s/ William R. Pilat
                                            William R. Pilat
                                            Texas Bar No. 00788205
                                            Email: wpilat@mayerllp.com
                                            Allison M. Hooker
                                            State Bar No. 24046103
                                            Email: ahooker@mayerllp.com
                                        4400 Post Oak Parkway, Suite 2850
                                        Houston, Texas 77027
                                        Telephone: 713-487-2000
                                        Facsimile: 713-487-2019

                                        ATTORNEYS FOR DEFENDANT PHILADELPHIA
                                        INDEMNITY INSURANCE COMPANY


                          CERTIFICATE OF SERVICE

      I certify that on July 15, 2019, a true and correct copy of the foregoing Notice
of Removal to Federal Court was served upon all other counsel of record, as listed
below, by filing it with the electronic service provider for the Harris County District
Courts or by emailing it to such counsel:

         Jason M. Klein
         KEARNEY, MCWILIAMS & DAVIS
         410 Pierce Street, Suite 241
         Houston, Texas 77002

                                              /s/ William R. Pilat
                                          William R. Pilat




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                  PAGE 2
694733 v1 (55220.00297)
